Title: To John Adams from William Wildes, 1 July 1818
From: Wildes, William
To: Adams, John


				
					Respected Sir
					Weymouth July 1. 1818—
				
				The citizens of the Towns of Braintree and Weymouth intending to celebrate the anniversary of our national birth on Saturday next, a procession will be formed near the new Meeting-house in Braintree at ten A.M., in which an address will be delivered: after which a dinner will be served in tents on the field—Several corps of Military will perform the duties of the day. The committee of arrangments take the liberty to invite you Sir to participate in commemorating the glorious dawn of liberty which has shed a lustre on the world.—A lustre which in a great measure emanated from yourself.Most respectfully, Sir / in behalf of the Committe / Yr. Obdt Servt.
				
					William Wildes
				
				
			